DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 & 27 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by paper of Jean Dahdah, “Nanocoaxial Waveguide Grating as Quarter-Wave Plates in the Visible Range”, October 18, 2011 hereafter Dahdah.

With respect to clam 15, Dahdah teaches an apparatus for optical applications, comprising:
an optical waveguide (fig 1) configured to guide light along a light propagation axis and having a first refractive index (fig 3, mode 1) along the light propagation axis interrupted by a plurality of portions (fig 1) having a
second refractive index (fig 3, mode 2), wherein each portion has a long axis (fig 1b, 2RiM) perpendicular  “perpendicular to the structure” (pg. 90, ¶ 4, lines 4-5) to the light propagation axis (fig 1a, k) and a short axis (fig 1a, 2Rim) perpendicular  “perpendicular to the structure” (pg. 90, ¶ 4, lines 4-5) to the light propagation axis (fig 1a, k) and the long axis, the short axis being shorter “80 nm” than the long axis “160 nm” (caption, fig 2) “elliptical” (pg. 87,¶ 1, line 20) ; and
a receiver (fig 2) arranged on a side of the optical waveguide, wherein the receiver is arranged so as to receive light scattered from the plurality of portions.

Examiner submits a receiver is inherently on a side due of the optical waveguide due to the captured images of the electric and magnetic fields within the optical waveguide.

With respect to clam 27, Dahdah teaches an apparatus for optical applications, comprising:
an optical waveguide (fig 1) configured to guide light along a light propagation axis and having a first refractive index (fig 3, mode 1) along the light propagation axis interrupted by a plurality of portions (fig 1) having a
second refractive index (fig 3, mode 2), wherein each portion has a long axis (fig 1b, 2RiM) perpendicular  “perpendicular to the structure” (pg. 90, ¶ 4, lines 4-5) to the light propagation axis (fig 1a, k) and a short axis (fig 1a, 2Rim) perpendicular  “perpendicular to the structure” (pg. 90, ¶ 4, lines 4-5) to the light propagation axis (fig 1a, k) and the long axis, the short axis “80nm” being shorter than the long axis “160 nm” (caption, fig 2) “elliptical” (pg. 87,¶ 1, line 20) ; and
a transmitter (fig 2) arranged on a side of the optical waveguide, wherein the transmitter is arranged so as to transmit light to the plurality of portions.

Examiner submits a transmitter is inherently on a side due of the optical waveguide due to the captured images of electric and magnetic fields within the waveguide.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Joshua F. Einsle, “Optical Properties of Annular Aperture Arrays in Plasmonic Thin Films”, 2011 & Guang-Huim, “Extraordinary Transmission through Elliptical Gold Nanowire Grating under s-polarization Excitation”, 2006 IEEE & Arndt DE 19708462.
	
Allowable Subject Matter
Claims 30-34 are allowed.  Claims 16-26 & 28-30 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the receiver
comprises optical detectors arranged in a line for detecting the light scattered from the plurality of portions, the line of the optical detectors being parallel to the light propagation axis”, in combination with the rest of the limitations of claim 16.

As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein a length of the long axis of the ellipsoid is larger than twice a wavelength of the light guided in the optical waveguide”, in combination with the rest of the limitations of claim 21.

As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious “each portion of the plurality of portions comprises a plurality of different microscopic defects produced by a laser and the second refractive index of each portion is an average refractive index”, in combination with the rest of the limitations of claim 22.

As to claim 23, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein distances between the plurality of portions are selected so that a lens function is obtained by interference of light scattered at the plurality of portions, or wherein the light propagation axis is bent so that a lens function is obtained by interference of the light scattered at the plurality of portions arranged along the bent light propagation axis”, in combination with the rest of the limitations of claim 23.

As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the optical waveguide further comprises an optical Bragg grating along the light propagation axis so as to provide diffracted light”, in combination with the rest of the limitations of claim 25.

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the optical waveguide is an optical fiber having a core surrounded by a cladding layer”, in combination with the rest of the limitations of claim 26.

As to claim 28, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the optical waveguide is an optical fiber having a core surrounded by a cladding layer”, in combination with the rest of the limitations of claim 28.

As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the optical waveguide is an optical fiber having a core surrounded by a cladding layer”, in combination with the rest of the limitations of claim 29.

As to claim 30, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein distances between the plurality of portions are selected so that a lens function is obtained by interference of light scattered at the plurality of portions, or wherein the light propagation axis is bent so that a lens function is obtained by interference of the light scattered at the plurality of portions arranged along the bent light propagation axis”, in combination with the rest of the limitations of claim 30.

As to claim 31, the prior art of record, taken alone or in combination, fails to disclose or render obvious “focusing laser pulses on the light propagation axis to produce a plurality of portions having a second refractive index”, in combination with the rest of the limitations of claim 31.

In regards to claim 31, the primary art Dahdah teaches an annular aperture array comprising a metallic structure for surface plasmon resonance.  Secondary art Einsle teaches annular aperture array for surface plasmon resonance are fabricated via Focused Ion Beam etching (pg. 562, ¶ 2, lines 3-6).  Therefore, the combination of the primary and secondary art fails to teach focusing a laser pulse to produce a plurality of portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877